Exhibit 10.4

 

PERFORMANCE INCENTIVE STOCK OPTION AWARD AGREEMENT

 

TUESDAY MORNING CORPORATION
2004 LONG-TERM EQUITY INCENTIVE PLAN

 

This PERFORMANCE INCENTIVE STOCK OPTION AWARD AGREEMENT (this “Agreement”) is
entered into between Tuesday Morning Corporation, a Delaware corporation (the
“Company”), and                                  (“Optionee”).  The Board of
Directors of the Company has adopted, and the stockholders of the Company have
approved, the Tuesday Morning Corporation 2004 Long-Term Equity Incentive Plan,
as amended (the “Plan”), the terms of which are incorporated by reference herein
in their entirety.  The Company and Optionee have entered into an Employment
Agreement dated                         , 20       (the “Employment Agreement”),
under which the Company has agreed to grant Optionee this option to purchase
shares of common stock of the Company as an inducement for Optionee’s continued
and effective performance of services for the Company.  Any term used in this
Agreement that is not specifically defined herein shall have the meaning
specified in the Plan.

 

IT IS AGREED:

 

1.                                       Grant of Option. Subject to the terms
of the Plan, this Agreement and the Notice of Grant of Stock Options and Option
Agreement to which this Agreement is attached (the “Option Notice”), on
                        , 20       (the “Grant Date”), the Company granted to
Optionee an option (the “Option”) to purchase                          shares of
the common stock of the Company, $.01 par value per share (the “Common Stock”),
at a price of $         per share (the “Exercise Price”), subject to adjustment
as provided in the Plan.

 

2.                                       Type of Option.  The Option is an
incentive stock option which is intended to be governed by section 422 of the
Code.  To the extent the Option or any part thereof fails to qualify as an
incentive stock option, it shall be treated as a nonqualified stock option.

 

3.                                       Optionee’s Agreement.  In accepting the
Option, Optionee accepts and agrees to be bound by all the terms and conditions
of the Plan which pertain to stock options granted under the Plan.

 

4.                                       Disqualifying Disposition.  If Optionee
disposes of Common Stock transferred to Optionee upon Optionee’s exercise of the
Option within two years after the date of the granting of the Option or within
one year after the transfer of the Common Stock to Optionee, all or a portion of
the Option will be taxed as if it were a nonqualified stock option rather than
an incentive stock option.  Optionee is also obligated to provide notice of such
disposition to the Company within ten (10) days thereof.

 

5.                                       $100,000 Limit on ISOs.  To the extent
that the aggregate fair market value of Common Stock with respect to which
incentive stock options are exercisable for the first time by Optionee during
any calendar year (under the Plan or any other plan of the Company or its
affiliates) exceeds $100,000, the options will be treated as nonqualified stock
options.  For purposes of this rule, the fair market value of the stock is
determined at the time the option for the stock is granted.

 

--------------------------------------------------------------------------------


 

6.                                       Vesting of Option.  Subject to the
provisions hereof and the provisions of the Plan, the Option will vest and
become exercisable as provided below, provided that Optionee is and has been
continuously employed by the Company or any Subsidiary from the Grant Date
through the date the applicable performance goal described below is achieved:

 

(a)                                  if during the Option Vesting Period the
Trailing Trading Price of the Common Stock equals or exceeds $         per share
(the “First Performance Goal”), then on and after the first Business Day on
which the First Performance Goal is achieved the Option may be exercised with
respect to [                    ] of the shares of the stock subject to the
Option;

 

(b)                                 if during the Option Vesting Period the
Trailing Trading Price of the Common Stock equals or exceeds $         per share
(the “Second Performance Goal”), then on and after the first Business Day on
which the Second Performance Goal is achieved the Option may be exercised with
respect to an additional [                    ] of the shares of the stock
subject to the Option;

 

(c)                                  if during the Option Vesting Period the
Trailing Trading Price of the Common Stock equals or exceeds $         per share
(the “Third Performance Goal”), then on and after the first Business Day on
which the Third Performance Goal is achieved the Option may be exercised with
respect to the remaining [                    ] of the shares of the stock
subject to the Option; and

 

(d)                                 if during the Option Vesting Period there is
a Change in Control of the Company then immediately prior to such Change in
Control the Option may be exercised with respect to all of the shares of the
stock subject to the Option irrespective of whether the First Performance Goal,
the Second Performance Goal and/or the Third Performance Goal have been
achieved.

 

To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part.  If Optionee ceases to be an employee of the
Company for any reason the Option shall not continue to vest after such
cessation of service as an employee.

 

No portion of the Option shall be exercisable in any event on or after the tenth
anniversary of the Grant Date (the “Option General Expiration Date”); provide,
however, that if Optionee is a ten percent (10%) shareholder within the meaning
of section 422(b)(6) of the Code on the Grant Date, an option shall not be
exercisable after the expiration of five years from the Grant Date.  An option
may not be exercised for a fraction of a share of Common Stock.

 

7.                                       Manner of Exercise.

 

(a)                                  To the extent that the Option is vested and
exercisable in accordance with Section 6 of this Agreement, the Option may be
exercised by Optionee at any time, or from time to time, in whole or in part, on
or prior to the termination of the Option (as set forth in Sections 6 and 8 of
this Agreement) upon payment of the Exercise Price for the shares to be acquired
in accordance with the terms and conditions of this Agreement and the Plan.

 

(b)                                 If Optionee is entitled to exercise the
vested and exercisable portion of the Option, and wishes to do so, in whole or
part, Optionee shall (i) deliver to the Company a fully

 

2

--------------------------------------------------------------------------------


 

completed and executed notice of exercise, in the form attached as Annex A
hereto, or such other form as may hereinafter be designated by the Company in
its sole discretion, specifying the exercise date and the number of shares of
Common Stock to be purchased pursuant to such exercise and (ii) remit to the
Company in a form satisfactory to the Company, in its sole discretion, the
Exercise Price for the shares to be acquired on exercise of the Option, plus an
amount sufficient to satisfy any withholding tax obligations of the Company that
arise in connection with such exercise (as determined by the Company) in
accordance with the provisions of Section 10 of the Plan.

 

(c)                                  The Company’s obligation to deliver shares
of the Common Stock to Optionee under this Agreement is subject to and
conditioned upon Optionee satisfying all tax obligations associated with
Optionee’s receipt, holding and exercise of the Option.  Unless otherwise
approved by the Committee, all such tax obligations shall be payable in
accordance with the provisions of Section 10 of the Plan.  The Company and its
Subsidiaries, as applicable, shall be entitled to deduct from any compensation
otherwise due to Optionee the amount necessary to satisfy all such taxes.

 

(d)                                 Upon full payment of the Exercise Price and
satisfaction of all applicable tax obligations, and subject to the applicable
terms and conditions of the Plan and the terms and conditions of this Agreement,
the Company shall cause certificates for the shares purchased hereunder to be
delivered to Optionee or cause an uncertificated book-entry representing the
shares to be made.

 

8.                                       Termination of Option.  Unless the
Option terminates earlier as provided in this Section 8 the Option shall
terminate and become null and void on the Option General Expiration Date.

 

(a)                                  If Optionee’s employment pursuant to the
Employment Agreement is terminated by the Company without Cause (as that term is
defined in the Employment Agreement), or if Optionee terminates his employment
with the Company with Good Reason (as that term is defined in the Employment
Agreement), (i) the portion of the Option that was exercisable on the date of
such termination of employment shall remain exercisable until, and shall
otherwise terminate and become null and void on, the Option General Expiration
Date; and (ii) the portion of the Option that was not exercisable on the date of
such cessation shall be forfeited and become null and void immediately upon such
termination of employment.

 

(b)                                 If Optionee’s employment pursuant to the
Employment Agreement is terminated by the Company for Cause (as that term is
defined in the Employment Agreement), all of the Option shall be forfeited and
become null and void immediately upon such termination of employment for Cause,
whether or not vested and whether or not then exercisable.

 

(c)                                  If Optionee ceases to be an employee of the
Company due to death or Disability, (i) the portion of the Option that was
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate and become null and void at the end of, a period of
one year from the date of such death or Disability, but in no event after the
Option General Expiration Date; and (ii) the portion of the Option that was not
exercisable on the date of such cessation shall be forfeited and become null and
void immediately upon such cessation.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Disability giving rise to the termination
of employment is not within the meaning of section 422(e)(3) of the Code, if the
Option is not exercised by Optionee within 90 days after the date of termination
of employment the Option will cease to qualify as an ISO and will be treated as
NSO under the Plan if required to be so treated under the Code.

 

(d)                                 If Optionee ceases to be an employee of the
Company for any reason other than as described in Section 8(a), (b) or (c) of
this Agreement, (i) the portion of the Option that was exercisable on the date
of such cessation shall remain exercisable for, and shall otherwise terminate
and become null and void at the end of, a period of up to 90-days after the date
of such cessation, but in no event after the Option General Expiration Date and
(ii) the portion of the Option that was not exercisable on the date of such
cessation shall be forfeited and become null and void immediately upon such
cessation.

 

(e)                                  Upon the death of Optionee prior to the
expiration of the Option, Optionee’s executors, administrators or any person or
persons to whom the Option may be transferred by will or by the laws of descent
and distribution, shall have the right, at any time prior to the termination of
the Option to exercise the Option with respect to the number of shares that
Optionee would have been entitled to exercise if he were still alive.

 

(f)                                    All portions of the Option that have not
vested pursuant to subsections (a) through (d) of Section 6 shall not vest,
shall not be exercisable and shall terminate and be cancelled effective
immediately following the last day of the Option Vesting Period.

 

9.                                       Tax Withholding.  To the extent that
the receipt of the Option, this Agreement or the Option Notice, the vesting of
the Option or the exercise of the Option results in income to Optionee for
federal, state or local income, employment or other tax purposes with respect to
which the Company or its Subsidiaries or any affiliate has a withholding
obligation, Optionee shall deliver to the Company at the time of such receipt,
vesting or exercise, as the case may be, such amount of money as the Company or
its Subsidiaries or any affiliate may require to meet its obligation under
applicable tax laws or regulations, and, if Optionee fails to do so, the Company
or its Subsidiaries or any affiliate is authorized to withhold from the shares
subject to the Option (based on the Fair Market Value of such shares as of the
date the amount of tax to be withheld is determined) or from any cash or stock
remuneration then or thereafter payable to Optionee any tax required to be
withheld by reason of such taxable income, sufficient to satisfy the withholding
obligation.

 

10.                                 Capital Adjustments and Reorganizations. The
existence of the Option shall not affect in any way the right or power of the
Company or any company the stock of which is awarded pursuant to this Agreement
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

 

11.                                 Employment Relationship. For purposes of
this Agreement, Optionee shall be considered to be in the employment of the
Company as long as Optionee has an employment

 

4

--------------------------------------------------------------------------------


 

relationship with the Company.  The Committee shall determine any questions as
to whether and when there has been a termination of such employment
relationship, and the cause of such termination, under the Plan and the
Committee’s determination shall be final and binding on all persons.

 

12.                                 Not an Employment Agreement.  This Agreement
is not an employment agreement, and no provision of this Agreement shall be
construed or interpreted to create an employment relationship between Optionee
and the Company, its Subsidiaries or any of its affiliates or guarantee the
right to remain employed by the Company, its Subsidiaries or any of its
affiliates for any specified term.

 

13.                                 No Rights As Stockholder.  Optionee shall
not have any rights as a stockholder with respect to any shares covered by the
Option until the date of the issuance of such shares following Optionee’s
exercise of the Option pursuant to its terms and conditions and payment of all
amounts for and with respect to the shares.  No adjustment shall be made for
dividends or other rights for which the record date is prior to the date a
certificate or certificates are issued for such shares or an uncertificated
book-entry representing such shares is made.

 

14.                                 Legend.  Optionee consents to the placing on
the certificate for any shares covered by the Option of an appropriate legend
restricting resale or other transfer of such shares except in accordance with
the Securities Act of 1933 and all applicable rules thereunder.

 

15.                                 Notices.  Any notice, instruction,
authorization, request, demand or other communications required hereunder shall
be in writing, and shall be delivered either by personal delivery, by telegram,
telex, telecopy or similar facsimile means, by certified or registered mail,
return receipt requested, or by courier or delivery service, addressed to the
Company at the Company’s principal business office address to the attention of
the Corporate Tax Director and to Optionee at Optionee’s residential address as
it appears on the books and records of the Company, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile means (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered (or upon the date of attempted delivery
where delivery is refused), if hand-delivered, sent by express courier or
delivery service, or sent by certified or registered mail, return receipt
requested.

 

16.                                 Amendment and Waiver. Except as otherwise
provided herein or in the Plan or as necessary to implement the provisions of
the Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and Optionee.  Only a written instrument
executed and delivered by the party waiving compliance hereof shall waive any of
the terms or conditions of this Agreement.  Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized director
or officer of the Company other than Optionee.  The failure of any party at any
time or times to require performance of any provisions hereof shall in no manner
effect the right to enforce the same.  No waiver by any party of any term or
condition, or the breach of any term or condition contained in this Agreement,
in one or more instances, shall be construed as a continuing waiver of any such
condition or breach, a waiver of any condition, or the breach of any other term
of condition.

 

5

--------------------------------------------------------------------------------


 

17.                                 Dispute Resolution.  In the event of any
difference of opinion concerning the meaning or effect of the Plan or this
Agreement, such difference shall be resolved by the Committee.

 

18.                                 Governing Law and Severability. The
validity, construction and performance of this Agreement shall be governed by
the laws of the State of Delaware without regard to its conflicts of law
provisions.  The invalidity of any provision of this Agreement shall not affect
any other provision of this Agreement, which shall remain in full force and
effect.

 

19.                                 Transfer Restrictions. The shares of Common
Stock subject to the Option granted hereby may not be sold or otherwise disposed
of in any manner that would constitute a violation of any applicable federal or
state securities laws.  Optionee also agrees (a) that the Company may refuse to
cause the transfer of shares of Common Stock subject to the Option to be
registered on the applicable stock transfer records if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (b) that the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of the shares of Common Stock subject to the Option.

 

20.                                 Successors and Assigns.  This Agreement
shall, except as herein stated to the contrary, inure to the benefit of and bind
the legal representatives, successors and assigns of the parties hereto.

 

21.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes but all of which taken together shall constitute but one and
the same instrument.

 

22.                                 Option Transfer Prohibitions.  The Option
granted to Optionee under this Agreement shall not be transferable or assignable
by Optionee other than by will or the laws of descent and distribution, and
shall be exercisable during Optionee’s lifetime only by him.

 

23.                                 Definitions.  The words and phrases defined
in this Section 23 shall have the respective meanings set forth below throughout
this Agreement, unless the context in which any such word or phrase appears
reasonably requires a broader, narrower or different meaning.

 

(a)                                  “Business Day” means any day other than
(i) a Saturday or a Sunday or (ii) any other day on which banks located in New
York City are generally closed for business.

 

(b)                                 “Option Vesting Period” means the period
beginning on the Grant Date and ending on the earliest to occur of the following
dates:

 

(i)                                     the date Optionee’s employment pursuant
to the Employment Agreement is terminated for any reason, whether by the Company
or by Optionee; and

 

(ii)                                  the third anniversary of the Grant Date if
the Second Performance Goal is not achieved before the third anniversary of the
Grant Date or the fourth anniversary of the Grant Date if the Second Performance
Goal is achieved before the third anniversary of the Grant Date; provided,
however, that if on or before the third anniversary of the Grant Date (if the
Second Performance Goal is not achieved before the third anniversary of the
Grant Date) or the

 

6

--------------------------------------------------------------------------------


 

fourth anniversary of the Grant Date (if the Second Performance Goal is achieved
before the third anniversary of the Grant Date) a period of 90 consecutive
Trading Days begins that ends after such third or fourth anniversary, as the
case may be, of the Grant Date and with respect to which the Trailing Trading
Price would satisfy any of the First Performance Goal, the Second Performance
Goal or the Third Performance Goal that was not previously achieved under this
Agreement then the applicable date set forth above in this
Section 23(b)(ii) shall be extended by 90 Business Days after the third or
fourth anniversary of the Grant Date that would otherwise apply.

 

(c)                                  “Subsidiary” means a corporation or other
entity of which outstanding shares or ownership interests representing 50% or
more of the combined voting power of such corporation or other entity entitled
to elect the management thereof are owned directly or indirectly by the Company.

 

(d)                                 “Trading Day” means any day on which
securities are traded on Nasdaq or any other securities market on which the
Common Stock is then traded.

 

(e)                                  “Trailing Trading Price” means the weighted
average of the closing sale price per share of the Common Stock, as reported on
the principal securities exchange on which the Common Stock is traded, for the
period of 90 consecutive Trading Days immediately preceding the date with
respect to which such average is calculated.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date.

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Accepted:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Optionee:

 

 

 

 

 

 

 

 

 

 

 

 

Date:                         , 20

 

 

 

 

8

--------------------------------------------------------------------------------


 

Annex A

 

[To Be Attached]

 

--------------------------------------------------------------------------------